Examiners Comment
Claims 1-54 have been cancelled.
Claims 55-74 are new.
Claims 55-74 are allowed.
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection for claims 1-21 has been withdrawn, as these claims have been cancelled.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
For independent claims 55 and 65, the following underlined claim limitation is not disclosed by any prior art: “… obtaining data blocks from L FlexE clients, wherein L is a positive integer; transmitting N overhead blocks in sequential order and at a transmission rate of N* 100 gigabits per second (Gb/s), wherein N is a positive integer greater than 1; and transmitting (R*N) data blocks in sequential order and at the transmission rate…”.
For independent claims 60 and 70, the following underlined claim limitation is not disclosed by any prior art: “…determining, according to a rule, a FlexE client to which the data block belongs, wherein the rule is based on a series of data blocks received before the data block.”
Closest prior art: 
Loprieno (US20170230338A1) discloses at para 15-17 and FIG. 2, example data frame comprised of four overhead sections and four data block groups. The data frame includes four rows. When using a data frame structure like that of data frame 200, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Primary Examiner, Art Unit 2472